Citation Nr: 1114104	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  07-30 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for hemorrhoids. 

2.  Entitlement to an initial compensable rating for headaches. 

3.  Entitlement to an initial compensable rating for arthritis of the right first metacarpal. 

4.  Entitlement to service connection for a left wrist disability. 

5.  Entitlement to service connection for a right shoulder disability.

6.  Entitlement to service connection for a low back disability. 

7.  Entitlement to service connection for a left knee disability. 

8.  Entitlement to service connection for a right knee disability. 

9.  Entitlement to service connection for left leg tendonitis. 
10.  Entitlement to service connection for a bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to November 1997 and from January 1998 to August 2006.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction over the claims file is currently held by the RO in Roanoke, Virginia. 

In January 2011, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

In February 2011, subsequent to issuance of the most recent supplemental statement of the case (SSOC) in December 2009, the Veteran submitted evidence pertinent to the claims on appeal.  This evidence was accompanied by a waiver of initial RO consideration.  Thus, the Board will consider the claims on the merits.  See 38 C.F.R. § 20.1304 (2010).
The Veteran's June 2007 notice of disagreement and August 2007 statement of the case (SOC) also addressed the issues of entitlement to increased initial ratings for rhinitis, tinea pedis, bilateral foot bunions, and entitlement to service connection for gastroesophageal reflux disease (GERD), epididymitis, a ganglion cyst, and sinusitis.  These issues were specifically excluded from the Veteran's September 2007 and September 2009 substantive appeals, and the appeals were never perfected.  The Veteran has not indicated that he wishes to further pursue these issues, and VA has taken no steps that would indicate the appeals were perfected.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  Thus, the Board does not have jurisdiction over these claims. 

The issues of entitlement to service connection for a right shoulder and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hemorrhoids are large with frequent recurrences and symptoms such as pain and occasional rectal bleeding; the hemorrhoids are not thrombosed and have not caused persistent bleeding, anemia, or fissures. 

2.  The Veteran experiences daily headaches of varying intensity that, while not including characteristic prostrating attacks averaging one in two months over the last several months, are persistent.

3.  The Veteran's arthritis of the right first metacarpal manifests decreased strength and grip.

4.  The evidence of record, on balance, does not establish a current left wrist disability. 

5.  The evidence of record, on balance, does not establish a current low back disability. 

6.  The evidence of record, on balance, does not establish a current right knee disability. 

7.  The evidence of record, on balance, does not establish a current 
disability of the left leg, to include tendonitis.

8.  The Veteran does not have a bilateral hearing loss disability for VA purposes. 


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for hemorrhoids have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.114 , Diagnostic Code 7336 (2010).

2.  The criteria for an initial 10 percent rating for headaches have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.124a , Diagnostic Code 8100.

3.  The criteria for an initial 10 percent rating for arthritis of the right first metacarpal have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5224, 5228.

4.  A left wrist disability was neither incurred in nor aggravated by active service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

5.  A low back disability was neither incurred in nor aggravated by active service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

6.  A right knee disability was neither incurred in nor aggravated by active service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

7.  A left leg disability, to include tendonitis, was neither incurred in nor aggravated by active service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

8.  A bilateral hearing loss disability was neither incurred in nor aggravated by active service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.305.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.


Hemorrhoids

Service connection for hemorrhoids was granted in the November 2006 rating decision on appeal.  An initial noncompensable evaluation was assigned effective September 1, 2006.  The Veteran contends that a compensable rating is warranted as his hemorrhoids are large and affect his ability to sit down. 

The Veteran's hemorrhoids are rated under 38 C.F.R. § 4.114, Diagnostic Code 7336.  This diagnostic code provides for a 10 percent rating for large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences.  A  20 percent rating is available for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.

The Board finds that an increased 10 percent evaluation is warranted throughout the claims period as the Veteran's hemorrhoids are large with frequent recurrences.  The Veteran was noted to have a 1 centimeter (cm) x 1 cm external hemorrhoid during the February 2006 separation examination, and a similarly sized hemorrhoid was measured at a March 2006 post-discharge examination conducted at the Chicago VA Medical Center (VAMC).  The Veteran's most recent rectal examination was conducted in October 2009, and the VA examiner noted the presence of external hemorrhoids measuring 2 cm around the rectum.  There is no objective evidence of thrombosed hemorrhoids, but Diagnostic Code 7336 clearly provides for a 10 percent evaluation for large or thrombosed hemorrhoids.  The Veteran also testified in January 2011 that he experienced frequent symptoms of hemorrhoids such as pain and occasional bloody stool.  

A rating in excess of 10 percent is clearly not warranted as the Veteran's rectal bleeding has not been persistent and there are no findings of anemia associated with his hemorrhoids.  The October 2009 VA examiner also specifically found that the Veteran did not have any anal fissures.  Therefore, an initial 10 percent rating, but not higher, is warranted for the Veteran's hemorrhoids.  

Headaches 

Service connection for headaches was granted in the November 2006 rating decision on appeal.  An initial noncompensable evaluation was assigned effective September 1, 2006.  The Veteran contends that a compensable rating is warranted, as his headaches occur every day and limit his ability to engage in leisure activities after work. 

The Veteran's headaches are rated as noncompensably disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8100 for evaluating migraines.  Diagnostic Code 8100 provides for a noncompensable rating for less frequent attacks and a 10 percent disability rating where there are characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent disability rating for migraines is warranted where there are characteristic prostrating attacks occurring on an average of once a month over the last several months.  Very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrants a 50 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Upon reviewing the evidence of record, the Board is satisfied that there has not been a showing of characteristic prostrating attacks averaging one in two months over the last several months.  The Veteran testified in January 2011 that he experienced daily headaches of varying intensity and prostrating attacks once a week.  Although the Veteran testified that he sometimes had to lie down or sit quietly at work due to an intense headache, he also stated that he had not missed any work due to headaches.  Similar reports were made during an October 2009 VA examination, when the Veteran complained of daily headaches that sometimes forced him to lie down but did not interfere with his daily activities.  

At the same time, the record documents one incident of a severe headache in December 2006, when the Veteran reported to the emergency room of a private hospital with complaints of a headache and right arm tingling.  The physicians ruled out a transient ischemic attack and determined that the Veteran was experiencing a migraine.  

Given the above findings, as well as the Veteran's credible hearing testimony, the Board is compelled to conclude that the evidence of record indicates a persistent headache disability that is not manifested by characteristic prostrating attacks averaging one in two months over the last several months but is sufficiently disabling to warrant a minimum compensable evaluation.  The Board simply does not find that "less frequent attacks" adequately contemplate the level of disability shown in this case, particularly given the noted hospital treatment in 2006.  To the extent that a 10 percent initial evaluation, but not higher, has been assigned, the appeal is granted.  See 38 C.F.R. §§ 4.3, 4.7.  


Arthritis of the Right First Metacarpal

Service connection for arthritis of the right first metacarpal was granted in the November 2006 rating decision on appeal.  An initial noncompensable evaluation was assigned effective September 1, 2006.  The Veteran contends that an initial compensable rating is warranted as he experiences loss of grip strength and weakness in his right hand. 

The Veteran's disability is currently rated as noncompensably disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010, pertaining to arthritis due to trauma.  Traumatic arthritis is rated as degenerative arthritis under Diagnostic Code 5003.  Under this diagnostic code, degenerative arthritis (established by X-ray findings) is rated based on limitation of motion of the specific joint involved.  If the limitation of motion is noncompensable, a rating of 10 percent is assigned for each group of minor joints if the limited motion is confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limited motion, a 10 percent rating is assigned with X-ray evidence of involvement of two or more minor joint groups.  

Upon VA examination in March 2006 and October 2009, the Veteran manifested full range of motion of the right thumb without pain and no loss of motion during repetitive testing.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) (in determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration).  The March 2006 VA examiner found that the right thumb was easily able to touch the base of the fifth finger, and the October 2009 VA examiner noted that there was no gap between the thumb pad and the fingers.  

That notwithstanding, the Board has taken into account the Veteran's testimony that he experiences weakness and loss of grip strength in his right hand due to arthritis.  Accordingly, consideration under 38 C.F.R. § 4.59 is also warranted.  This section indicates, among other things, that, with any form of arthritis, painful motion is an important factor of disability.  It is the intention of this section to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Therefore, despite the absence of painful motion on examination, the Board finds the combination of objective evidence of arthritis and the credible testimony as to weakness and loss of grip strength to be sufficient to warrant a minimum compensable rating of 10 percent.  Id.

As to whether a higher evaluation is warranted, the Board notes that this disability concerns only one joint group and is not manifested by ankylosis.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003 and 5216-5230.  The assigned 10 percent evaluation is fully adequate to contemplate the Veteran's disability.  To that extent, the appeal is granted.  38 C.F.R. § 4.3.


Other Considerations

The Board finds that there is no basis for "staged" ratings pursuant to Fenderson.  Rather, the symptomatology shown upon examination during the pendency of the appeal has been essentially consistent and fully contemplated by the assigned disability ratings.


In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The United States Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's conditions are manifested by symptoms that are specifically contemplated in the rating criteria, such as large painful hemorrhoids, daily headaches of varying intensity, and decreased strength in the right thumb.  The rating criteria are therefore adequate to evaluate these disabilities, and referral for consideration of extraschedular rating is not warranted.

Finally, the Board has considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  The record is negative for evidence that the Veteran is unemployable due to the service-connected disabilities on appeal.  He is not in receipt of Social Security disability benefits and has continued to work full-time throughout the claims period.  The Veteran has not reported missing any time from work due to his headaches, hemorrhoids, or arthritis, nor has he stated that he is unable to perform his work duties.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected disabilities.


Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis and organic neurological disorders, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 


Left Wrist, Low Back, Right Knee, and Left Leg Disabilities

As noted above, service connection requires competent evidence showing the existence of a present disability.  Shedden, 381 F.3d at 1163, 1167; see also Caluza, 7 Vet. App. at 498.  With respect to the Veteran's contentions that service connection is warranted for disabilities of the left wrist, low back, right knee, and left leg, the Board finds that evidence of record is against a finding that there are current disabilities. 

Service treatment records document several instances of treatment for the claimed disabilities.  In April 1986, the Veteran reported incurring an injury to his left shin several months earlier that was still painful.  He also noted a past history of injury to the left leg during high school, and mild tendonitis with inflammation secondary to old trauma was diagnosed.  A few weeks later, also in April 1986, the Veteran was seen with complaints of left wrist pain after a fall.  X-rays were normal and a left wrist strain was diagnosed.  The Veteran also complained of recurrent low back pain on several occasions beginning in April 1996 when a low back strain was diagnosed.  In August 1993, the Veteran reported experiencing right knee pain and his physician noted the presence of possible degenerative joint disease.  The Veteran reported a history of back and knee pain during a February 2006 report of medical history, but his spine, lower extremities, and upper extremities were all normal on the February 2006 separation examination.  

While service records contain several findings related to the claimed disabilities, the in-service treatment cannot serve to establish the presence of a current disability.  To be present as a current disability, the claimed condition must be shown at some point during the claims period.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (a finding that the veteran had a claimed disability "at some point during the processing of his claim," satisfied the service connection requirement for manifestation of current disability).  The service records only detail problems during service years or even decades before the Veteran's claims for compensation were received.  Thus, they cannot serve to show the existence of a current disability.   

The post-service medical evidence also does not establish the presence of disabilities of the left wrist, back, right knee, and left leg.  A VA physician who physically examined the Veteran and reviewed the claims file in March 2006, concluded that none of the claimed disabilities were present and there were no objective findings of such disabilities.  Additionally, VA and private treatment records are entirely negative for treatment or complaints related to the wrist, back, right knee, and left leg.  

The Veteran testified in January 2011 that he currently experiences wrist, back, knee, and leg pain.  The Board must fully consider the lay assertions of record when making determinations.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board's duty is to assess the credibility and weight of the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (BVA has a duty to assess).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In this case, while the Veteran is competent to describe the symptoms he experiences, such as pain in a particular joint, the record is wholly negative for medical findings supporting his objective findings corresponding to pain.  The Veteran has made general reports of pain in the left wrist, back, right knee, and left leg, but the March 2006 VA examiner specifically examined each joint group and determined that there was no disability present.  In addition, the Veteran has not reported these symptoms during any contemporaneous medical treatment, and his claims are not supported by a diagnosis by a medical professional.  Furthermore, pain, without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet App 282 (1999); aff'd Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Board therefore finds that the Veteran's lay statements are insufficient to establish the presence of current disabilities and are markedly outweighed by the medical evidence of record.

Thus, the Board finds that the weight of the evidence is against a finding of any current disabilities due to service.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims, and they are denied.


Bilateral Hearing Loss

Concerning the claim for service connection for bilateral hearing loss, the Board also finds that the evidence of record is against a finding that there is a current disease or disability for VA purposes. 

Upon VA examination in March 2006, the Veteran reported military noise exposure during basic training, while driving diesel trucks, as a paratrooper, and from small arms and anti-tank guns in Desert Storm.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
10
LEFT
10
10
10
10
20

Speech recognition scores using the Maryland CNC Word Test were 100 percent in both ears.  The Veteran was found to have clinically normal bilateral hearing.  

The Veteran was also found to have normal bilateral hearing during a January 2008 audiological consultation at the Richmond VAMC. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The record does not show that the Veteran has a current hearing loss disability as defined by VA.  While the Veteran is competent to report his symptoms, he lacks the medical expertise to opine that the hearing loss meets the specific numeric criteria defined in 38 C.F.R. § 3.385.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Additionally, although the Veteran reported experiencing some hearing loss during in-service examinations in April 1999 and February 2006, audiograms conducted during these examinations were within normal limits.  Some hearing loss was noted on an audiogram conducted in September 1995, but to be present as a current disability, the claimed condition must be shown at some point during the claims period.  See McClain v. Nicholson, supra.  Therefore, any hearing loss noted in September 1995 cannot establish the presence of a current disability.  

The post-service evidence clearly establishes the presence of normal hearing for VA purposes.  Absent competent evidence of a current disability as defined by VA, the Board must conclude that the preponderance of the evidence is against the claim, and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations, as applicable.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the claims for increased ratings, the appeal arises from disagreement with the initial evaluations assigned following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the claims for service connection, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in April 2006 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the April 2006 letters.  

VA also has a duty to assist the claimant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided proper VA examinations in response to his claims, addressing the symptoms and severity of the service-connected disorders and the nature and etiology of the other claimed disorders.

For the reasons set forth above, the Board finds that VA has complied with its notification and assistance requirements.  


ORDER

Entitlement to an initial 10 percent rating for hemorrhoids is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to an initial 10 percent rating for headaches is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to an initial 10 percent rating for arthritis of the right first metacarpal is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to service connection for a left wrist disability is denied. 

Entitlement to service connection for a low back disability is denied. 

Entitlement to service connection for a right knee disability is denied. 

Entitlement to service connection for left leg tendonitis is denied. 

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for requesting an examination is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Board finds that the Veteran should be provided VA examinations and medical opinions to determine the nature and etiology of any currently present right shoulder and left knee disabilities.  Service treatment records document numerous episodes of treatment for a right shoulder strain in December 2005 and the left knee beginning in August 1993.  The Veteran also reported experiencing recurring pain in his shoulder and knees at the February 2006 separation examination.  More recently, treatment records from the VAMC show diagnoses of right shoulder pain consistent with cervical radiculopathy and a focal fissure of the left knee.  In December 2010, the Veteran's VA physician noted that it was hard to tell whether the left knee fissure was present prior to an August 2010 injury.  

The Board finds that a VA examination is required to determine whether the Veteran's current disabilities are related to the multiple instances of in-service treatment for the claimed disabilities.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA orthopedic examination, with an appropriate examiner, to determine the nature and etiology of the claimed right shoulder and left knee disabilities.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, including the service treatment records and the Veteran's lay history, the examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any diagnosed right shoulder and left knee disabilities are etiologically related to any incident of the Veteran's active service, to include the documented treatment for a right shoulder strain and possible knee degenerative joint disease in December 2005 and August 1993, respectively. 

A complete rationale should be provided for all expressed opinions.

2.  Readjudicate the claims for service connection for right shoulder and left knee disabilities.  If the benefits sought on appeal are not fully granted, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


